UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5094



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK BELLAMY, a/k/a Big Mark,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474)


Submitted:   August 3, 2007                 Decided:   August 16, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Daphne A. Burns, DAPHNE A. BURNS, L.L.C., Mount Pleasant, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina, Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark Bellamy seeks to appeal his sentence entered upon

resentencing.    In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.          Fed.

R. App. P. 4(b)(1)(A).     With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.           Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

           The district court entered judgment on July 27, 2006.

Bellamy filed the notice of appeal on September 6, 2006, after the

ten-day period expired but within the thirty-day excusable neglect

period.*    Because the notice of appeal was filed within the

excusable neglect period, we remand the case to the district court

for the limited purpose of permitting the court to determine

whether    Bellamy   has   shown   excusable   neglect   or   good    cause

warranting an extension of the ten-day appeal period.         The record,

as supplemented, will then be returned to this court for further

consideration.

                                                                 REMANDED




     *
      The envelope in which the notice was mailed was postmarked
September 6, 2006. Under the “mailbox rule” of Houston v. Lack,
487 U.S. 266 (1988), a document is deemed filed by a prisoner when
it is delivered to prison officials for mailing.

                                   - 2 -